DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 7- 8 and 15-16 in the reply filed on 03/30/2021 is acknowledged.
Applicant’s amendment of claims 1, 4, 6, 9, 13-14, and 19 in the reply filed on 03/30/2021 is acknowledged.
Applicant’s addition of new claims 21-24  in the reply filed on 03/30/2021 is acknowledged.
Claims 1-6, 9-14, and 17-24 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2013/0069053 (corresponding to US 8,835,918), hereafter Yamazaki’053.
IMR (Fig. A) between the low- resistance region (404a, 404b) and the channel region 409; and a conductive film (marked as (405a, 405b) in Fig. 1B, and as (415a, 415b) in Fig. 1C) provided selectively in contact with the low-resistance region (405a, 405b) of the semiconductor film 403, wherein the conductive film ((405a, 405b) in Fig. 1B, and (415a, 415b) in Fig. 1C) is between the substrate 400 and the semiconductor film 403, and the gate electrode 401 does not overlap the conductive film ((405a, 405b) in Fig. 1B, and (415a, 415b) in Fig. 1C) in a plan view (Fig. 1A) (Figs. 1- 4 and A; [0046 -0143]).
															
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. Yamazaki’053’s Fig. 1B annotated to show the details cited

In re Claim 3, Yamazaki’053 discloses the semiconductor device according to claim 2, wherein the semiconductor film 403 includes a metal ([0093-0095]), and the conductive film ((405a, 405b) in Fig. 1B, and (415a, 415b) in Fig. 1C) includes the metal ([0064]) that is same as the metal included in the semiconductor film 403 ([0095]).
In re Claim 4, Yamazaki’053 discloses the semiconductor device according to claim 1, further comprising: a substrate 400; and a gate insulating film 402 between the gate electrode 401 and the semiconductor film 403, wherein the semiconductor film 403, the gate insulating film 402, and the gate electrode 401 are provided in this order over the substrate 400 (Figs. 1).
In re Claim 22, Yamazaki’053 discloses the semiconductor device according to claim 1, further comprising: a contact electrode 465b electrically connected to the low-resistance region 404b, wherein the semiconductor film 403 is between the conductive film 405b and the contact electrode (Fig. 2C).
In re Claim 22, Yamazaki’053 discloses the semiconductor device according to claim 22, wherein the contact electrode 465b directly contacts the semiconductor film 403, and the conductive film 405b directly contacts the semiconductor film 403 (Fig. 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’053 as applied to claim 4 above, and further in view of Morosawa et al., US 2011/0240998 (corresponding to US 9,859,437 and listed in a previous Office Action).
In re Claim 5, Yamazaki’053 discloses all limitations of claim 5 except for that the gate electrode and the gate insulating film have an identical planar shape.
The only difference between the Applicant’s claim 5 and Yamazaki’053’s reference is in the specified shape of the gate electrode and gate insulating film. 
Morosawa teaches a semiconductor device comprising a substrate 11; and a gate insulating film 30 between the gate electrode 40 and the semiconductor film 20, wherein the semiconductor film 20, the gate insulating film 30, and the gate electrode 40 are provided in this 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified shape of the gate electrode and gate insulating film, since such a modification would have involved a mere change in the shape of a component.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’053 as applied to claim 4 above, and further in view of Yano et al., US 2010/0295042.
In re Claim 6, Yamazaki’053 discloses all limitations of claim 6 including that a gate insulating film 402 between the gate electrode 401 and the semiconductor film 403, except for that the gate electrode 401, the gate insulating film 402, and the semiconductor film are provided in this order over the substrate 400.
The only difference between the Applicant’s claim 6 and Yamazaki’053’s reference is in the specified order of components (the gate electrode, the gate insulating film, and the semiconductor film are provided in this order over the substrate).
Yano teaches a semiconductor device comprising a substrate 10 (Fig. 1); and a gate insulating film 30 between the gate electrode 20 and the semiconductor film 40, wherein the gate electrode 20, the gate insulating film 30, and the semiconductor film 40 are provided in this order over the substrate 10 (Fig. 1; [0090 -0166]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’053 and Yano, and to use the specified order of components .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’053 as applied to claim1 above, and further in view of Yamazaki et al., US 2011/0147738 (corresponding to US 9,240,488), listed in a previous Office Action and hereafter Yamazaki’738.
In re Claim 17, Yamazaki’053 discloses all limitations of claim 17 except for that the intermediate region IMR (Fig. A) has a dimension of no less than 1 µm nor more than 3 µm in a channel length 409 direction.
The only difference between the Applicant’s claim 17 and Yamazaki’053 reference is in the specific length of the intermediate region.
Yamazaki’738 teaches the semiconductor device, wherein the intermediate region (415a, 415b) has a dimension of equal to 1 µm ([0117]) that touching the claimed range of no less than 1 µm nor more than 3 µm (MPEAP2131.03.II)  in a channel 413 length direction. It is known in the art that the dimension is a result effective variable – because a total length depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’053 and Yamazaki’738, and to use the specified intermediate region to achieve higher performance as taught by Yamazaki’738 ([0006]).
.

Claims 9 – 11, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’738, in view of Yamazaki’053.
In re Claim 9, Yamazaki’738 discloses a semiconductor device comprising: a substrate 400, a gate electrode (marked as 401 in Figs. 2 and 3; and as 601 in Fig, 12) over substrate 400; a semiconductor film (marked as 433 in Figs. 2 and 3; and as 633 in Fig. 12) including an oxide semiconductor material ([0046-0048]), the semiconductor film (433 in Figs. 2-3; and as 633 in Fig. 12) including a channel region (marked as 413 in Figs. 2 and 3; and as 613 in Fig. 12) opposed to the gate electrode (401, 601), a low- resistance region (marked as (414a, 414b) in Figs, 2 -3; and as (611a, 611b) in Fig. 12) having a lower electric resistance than the channel (413, 613) region, and an intermediate region (marked as (415a, 415b) in Figs. 2-3; and as (615a, 615b) in Fig. 12) provided between the low-resistance region ((414a, 414b); (611a, 611b) and the channel region (413, 613) and having a carrier concentration satisfying the following Expression 1: C1 < C2 < C3  (Expression 1), where C1 denotes the carrier concentration in the channel region (413, 613) of the semiconductor film, C2 denotes the carrier concentration in the intermediate region ((415a, 415b); (611a, 611b)) of the semiconductor film (433, 633), and C3 denotes the carrier concentration in the low-resistance region ((414a, 414b); (611a, 611b)) of the semiconductor film (413, 613) ([0074] [0084]; [0101-0102]; [0164]) ; and a conductive auxiliary film ( marked as (405a, 405b) in Figs. 1-4;  and as (625a, 625b) in Fig. 12) provided selectively 
Yamazaki’738 does not disclose that the conductive auxiliary film ((405a, 405b) in Figs. 2 and 3; (625a, 625b) in Fig. 12) is between the semiconductor film (433, 633) and the substrate 400, while Yamazaki’738 discloses that the intermediate region ( (415a, 415b) in Figs. 2-3; (615a, 615b) in Fig. 12) is exposed by the gate electrode (401 in Figs. 2 and 3; 601 in Fig, 12) in a plan view.
Yamazaki’053 teaches a semiconductor device comprising: a substrate 400; a gate electrode 401 over the substrate 400; a semiconductor film 403  including an oxide semiconductor material ([0093-0095]), the semiconductor film 403 including a channel region 409 opposed to the gate electrode 401, a low-resistance region (404a, 404b)  having a lower electric resistance ([0047]) than the channel region 409, and an intermediate region IMR (Fig. A) provided between the low- resistance region (404a, 404b) and the channel region 409; and a conductive auxiliary film ((405a, 405b) in Fig. 1B, and (415a, 415b) in Fig. 1C) provided 
Yamazaki’053 does not specify that the semiconductor film 403 and having a carrier concentration satisfying the following Expression C1 < C2 < C3  (Expression 1), where C1 denotes the carrier concentration in the channel region 409 of the semiconductor film, C2 denotes the carrier concentration in the intermediate region IMR (Fig. A) of the semiconductor film 403, and C3 denotes the carrier concentration in the low-resistance region(404a, 404b)  of the semiconductor film 403; as well as that and the intermediate region IMR is exposed by the gate electrode in a plan view.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’738 and Yamazaki’053, and to use the specified components to operate at high speed and provide a highly reliable device as taught by Yamazaki’053 ([0011]).
In re Claim 10, Yamazaki’738 taken with Yamazaki’053 discloses the semiconductor device according to claim 9, wherein the conductive auxiliary film ((405a, 405b) in Yamazaki’053: Fig. 1B, and (415a, 415b) in Yamazaki’053L: Fig. 1C) includes aluminum (Yamazaki’738: [0091]; Yamazaki’053: [0064]).
In re Claim 11, Yamazaki’738 taken with Yamazaki’053 discloses the semiconductor device according to claim 9, wherein the conductive auxiliary film ((405a, 405b) in 
In re Claim 13, Yamazaki’738 taken with Yamazaki’053 discloses the semiconductor device according to claim 9, further comprising: a substrate 400; and a gate insulating film 402 between the gate electrode 401 and the semiconductor film 403, wherein the semiconductor film 403, the gate insulating film 402, and the gate electrode 401 are provided in this order over the substrate 400 (Yamazaki’053: Figs. 1-4).
In re Claim 24, Yamazaki’738 taken with Yamazaki’053 discloses the semiconductor device according to claim 9, further comprising: a contact electrode (465a, 465b) electrically connected to the low-resistance region (404a, 404b), wherein the contact electrode(465a, 465b)  directly contacts a first (upper) side of the semiconductor film 403, and the conductive auxiliary film (405a, 405b) directly contacts a second side of the semiconductor film 403 opposite to the first (upper) side (Yamazaki’053: Fig. 2B.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’738 - Yamazaki’053 - as applied to claim 9 above, and further in view of Yano.
In re Claim 14, Yamazaki’738  taken with Yamazaki’053 discloses all limitations of claim 14 including that a gate insulating film 402 between the gate electrode 401 and the semiconductor film 403 (Yamazaki’053: Figs. 1-4), except for that the gate electrode 401, the gate insulating film 402, and the semiconductor film are provided in this order over the substrate 400.

Yano teaches a semiconductor device comprising a substrate 10 (Fig. 1); and a gate insulating film 30 between the gate electrode 20 and the semiconductor film 40, wherein the gate electrode 20, the gate insulating film 30, and the semiconductor film 40 are provided in this order over the substrate 10 (Fig. 1; [0090 -0166]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’738, Yamazaki’053 and Yano, and to use the specified order of components (the gate electrode, the gate insulating film, and the semiconductor film are provided in this order over the substrate) for high reliability as taught by Yano ([0044]).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’738, in view of Yamazaki’053.
In re Claim 19, Yamazaki’738 discloses a display apparatus comprising a display element and a semiconductor device that drives the display element (Figs. 5, 6; [0275 -0303]). 
In an embodiment 7, relayed to Figs. 5 and 6; Yamazaki’738 does not disclose that the semiconductor device including: a gate electrode; a semiconductor film including an oxide semiconductor material, the semiconductor film including a channel region opposed to the gate electrode, a low- resistance region having a lower electric resistance than the channel region, and an intermediate region provided between the low-resistance region and the channel region and having a carrier concentration satisfying the following Expression 1: where C1 denotes the carrier concentration in the channel region of the semiconductor film, C2 denotes the carrier concentration in the intermediate region of the semiconductor film, and C3 denotes the carrier 
However, Yamazaki’738 indicates that the semiconductor device of embodiments 1-6 is used in the display apparatus of the embodiment 7, ([0307-0309]).
In embodiments 1- 6, related to Figs. 1-4 and 12, Yamazaki’738 discloses a semiconductor device comprising: a gate electrode (marked as 401 in Figs, 2-3; and as 601 in Fig, 12); a semiconductor film (marked as 433 in Figs. 2 and 3; as 633 in Fig. 12) including an oxide semiconductor material ([0046-0048]), the semiconductor film (433 in Figs. 2-3; 633 in Fig. 12) including a channel region (marked as 413 in Figs. 2 and 3; and as 613 in Fig. 12) opposed to the gate electrode (401, 601), a low- resistance region (marked as (414a, 414b) in Figs, 2 -3; and as (611a, 611b) in Fig. 12) having a lower electric resistance than the channel (413, 613) region, and an intermediate region (marked as (415a, 415b) in Figs. 2-3; as (615a, 615b) in Fig. 12) provided between the low-resistance region ((414a, 414b); (611a, 611b)) and the channel region (413, 613) and having a carrier concentration satisfying the following Expression 1:
C1 < C2 < C3  (Expression 1), where C1 denotes the carrier concentration in the channel region (413, 613) of the semiconductor film, C2 denotes the carrier concentration in the intermediate region ((415a, 415b); (611a, 611b)) of the semiconductor film (433, 633), and C3 denotes the carrier concentration in the low-resistance region ((414a, 414b); (611a, 611b)) of the semiconductor film (413, 613) ([0074] [0084]; [0101-0102]; [0164]) ; and a conductive auxiliary 
However, Yamazaki’738 does not disclose that a contact electrode electrically connected to the low-resistance region through the conductive auxiliary film.
Yamazaki’053 teaches a semiconductor device wherein that a contact electrode (465a, 465b) electrically connected to the low-resistance region (404a, 404b) through the conductive auxiliary film (405a, 45b) (Figs. 1 - 4; [0046 -0143]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’738 and Yamazaki’053, and to use the specified components to operate at high speed and provide a highly reliable device as taught by Yamazaki’053 ([0011]).


In re Claim 21, Yamazaki’738 taken with Yamazaki’053 discloses the display apparatus according to claim 20, wherein the conductive auxiliary film (405a, 405b) directly contacts the semiconductor film 403 (Yamazaki’053: Figs. 1-4).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893